Per Curiam,
We think it too plain for argument that the articles levied upon in execution in this case as personal property are fixed in the realty and are a part thereof, and can in no sense be regarded as personal property. While the Mount Auburn Company was the owner of the cemetery, a burial lot was inclosed *199by a stone curbing and a monument was erected on tbe ground, consisting of a stone foundation extending down below the frost line, and upon this foundation a marble base was placed surmounted by a marble shaft, and upon the shaft the statue in question was erected. The whole of the structure was cemented together and constituted a solid mass. The entire work, including the curbing, was built by the cemetery company for the ornamentation of the grounds and manifestly was intended to be a permanent part of the cemetery property. In no sense can it be regarded as a trade fixture. As this subject was the controlling feature of the contest its determination ends the case.
Judgment affirmed.